              Case 3:18-cv-05089-RAJ Document 21 Filed 09/21/21 Page 1 of 2




1

2                                               U.S. DISTRICT JUDGE RICHARD A. JONES
3

4

5

6

7

8
                             UNITED STATES DISTRICT COURT
9
                            WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11   SHELLY L. EBERWEIN,                   )
                                           ) CASE NO. 3:18-cv-05089-RAJ
12
                           Plaintiff,      )
13                                         ) PROPOSED ORDER FOR ATTORNEY'S
     vs.                                   ) FEES PURSUANT TO 42 U.S.C. § 406(b)
14                                         )
15
     COMMISSIONER OF SOCIAL SECURITY, )
                                           )
16                         Defendant.      )
     _____________________________________ )
17   ___
18
            THIS MATTER having come on regularly before the undersigned upon by
19
     Plaintiff’s Motion For Attorneys Fees Pursuant To 42 U.S.C.§ 406(b), the Court having
20

21   considered the contentions of Plaintiff and Defendant, good cause having been shown for

22   entry of the Order, now therefore, it is hereby
23

24

25

                                                             David Oliver & Associates
                                                             2608 S 47th Street, Suite C
      PROPOSED ORDER FOR ATTORNEY'S FEES                     Tacoma, WA 98409
      PURSUANT TO 42 U.S.C. § 406(b) - 1                     (253) 472-4357
                                                             david@sslawyer.org
              Case 3:18-cv-05089-RAJ Document 21 Filed 09/21/21 Page 2 of 2




1           ORDERED that Plaintiff’s attorney David P. Oliver is awarded a gross attorney’s
2    fee of $14,983.00 pursuant to 42 U.S.C. § 406(b), reduced by the EAJA fees of $5,040.00
3
     that previously were awarded, as well as a $6,000.00 Administrative Fee, leaving a net fee
4
     of $3,943.00. When issuing the 42 U.S.C. § 406(b) check for payment to Plaintiff’s
5

6    attorney herein, Social Security is directed to send to Plaintiff’s attorney the net balance of

7    $3,943.00, minus any applicable processing fees as allowed by statute.
8           DATED this the 21st day of September, 2021.
9

10

11
                                                        A
                                                        The Honorable Richard A. Jones
12                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  David Oliver & Associates
                                                                  2608 S 47th Street, Suite C
      PROPOSED ORDER FOR ATTORNEY'S FEES                          Tacoma, WA 98409
      PURSUANT TO 42 U.S.C. § 406(b) - 2                          (253) 472-4357
                                                                  david@sslawyer.org
